Citation Nr: 1607802	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-24 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee



THE ISSUE

Entitlement to an annual clothing allowance.



REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1983 to January 2000.  This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 administrative decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Memphis, Tennessee (the Agency of Original Jurisdiction (AOJ)), which denied the Veteran's claim for a clothing allowance.  The Veteran was scheduled to appear at a videoconference hearing before a Veterans Law Judge in August 2015, but she withdrew her hearing request prior to the hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In response to the AOJ's denial of her clothing allowance claim, the Veteran asserted in December 2013 that although her back brace and knee braces were fabric-covered, the side hinges were composed of "hard plastic covered by fabric but still damage clothing."  She also pointed out that the braces had a "D-ring" to secure them, which was not covered by fabric and wears out or tears clothing.  She stated that she was "constantly replacing" her clothing due to the devices she wore for her service-connected low back and bilateral knee disabilities.  She also pointed out the fact that she had received several clothing allowances in the past.  In a July 2014 statement, she indicated that her disabilities were permanent and that she was not given a physical examination before a VA Chief, Orthotic and Prosthetic Lab, determined that her back/knee braces, walker, TENS unit, and medication cream she used did not tend to cause wearing or tearing of her clothing.  [It is not clear whether the cream she used was prescribed for a service-connected skin condition; her service-connected disabilities include various scars, and VA active medication lists show that an analgesic greaseless balm was prescribed.]  The Veteran's consistent assertions on this matter are considered to be competent and credible.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Moreover, the rationale given for denying the Veteran's claim - that is, that the back and knee braces worn do not tend to cause wearing or tearing to clothing and her medications do not cause staining to her outer garments - does not take into consideration the statements by the Veteran and her representative to the effect that her medical devices and medication cream do cause wear and tear such that she constantly replaces clothing.  In other words, the Board concludes that the rationale provided for the denial does not adequately address the Veteran's lay accounts of wear and tear.  An examination of the Veteran was not conducted in connection with the instant claim, but one appears necessary to resolve the critical questions remaining.  

Additionally, VA prosthetic clinic records show that during the period of October 2001 to December 2012 the Veteran was most recently issued bilateral knee braces in November 2011 and a back brace in April 2012.  However, she evidently had been deemed eligible for, and had received, an annual clothing allowance in 2009 (of $716) and in 2012 (of $2,223).  She filed her current claim for a clothing allowance in May 2013, but there are no VA medical records in the claims file dated since January 2013.  The AOJ should ensure that the claims file contains all updated pertinent VA treatment records, including prosthetic clinic records, which may be pertinent to the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for inclusion in the Veteran's record all of her pertinent VA records, including any unassociated relevant prosthetics clinic records (and specifically those pertaining to any issuance of a back brace and knee braces and describing in detail the items issued), and all records of her evaluations and treatment for her back, skin (scar), and knee disabilities since January 2013.  
2.  The AOJ should then arrange an orthopedic examination of the Veteran (with dermatologic consult if deemed necessary) to ascertain the effect her use of a back brace and/or bilateral knee braces, prescribed for low back and bilateral knee disabilities, and any medication prescribed for a service connection skin disability have on her clothing.  She should be asked to bring to the examination (if available) items of clothing that have suffered wear and tear (or irreparable damage) as a result of her use of back and knee braces (or if none are available, explain why that is so).  

The examiner should also note the state of any garments brought to the examination for inspection, and consider the Veteran's lay statements (and if rejected as not credible, point to the clinical findings that support that conclusion).  The examiner should expressly note whether the Veteran's back and bilateral knee braces tend to wear or tear her garments.  If the response is that that they do not, the examiner should explain how it is that a rigid plastic brace (even if cloth-covered as was noted) with a fastening "D-ring" (which purportedly is not cloth-covered) would not tend to wear or tear clothing.  

The Veteran should also be asked to identify any topical medication prescribed for a service-connected skin disability.  The examiner should confirm that the medication is indeed prescribed for a service-connected skin condition, and if so, opine whether it causes irreparable damage to her outer garments (acknowledging her lay accounts of such damage).

All opinions should include a clear rationale consistent with the evidence of record.  
3.  After the development requested above is completed, the AOJ should readjudicate the Veteran's claim for an annual clothing allowance.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

